DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                   Cross-Reference to Related Applications
2.   This application is a CON 16/455,791 06/28/2019 PAT 10937833.
                                                 Preliminary amendment
3.   Preliminary amendment filed on 02/04/2021 has been acknowledged and considered.
      In the Preliminary amendment, the applicants have been amended the specification, and claims 1-25 have been canceled and claims 26-32 have been added.
       Claims 26-32 are currently pending in the application.
                                                     Oath/Declaration
4.    The oath/declaration filed on 02/04/2021 is acceptable.
                                           Information Disclosure Statement
5.    The office acknowledges receipt of the following items from the applicant:
       Information Disclosure Statement (IDS) filed on 02/04/2021.
                                                    Examiner’s Amendment

6.    An Examiner’s Amendment to the record appears below. Should the changes 

and/or additions be unacceptable to applicant, an amendment may be filed as provided 

by 37 C.F.R. 1.312. To ensure consideration of such an amendment, it MUST be 

submitted no later than the payment of the Issue Fee.
              
       The amendment specification filed on 02/04/2022 has been amended as follows:

       In the specification, para [0001], line 2, insert “now PAT 10937833” after -- June 28, 

2019 --.

  
                                Examiner’s Statement of Reasons for Allowance
7.     Claims 26-32 are allowed.
8.     The following is an examiner’s statement of reasons or allowance:
         None of the prior art teaches a variable resistance memory device, comprising wherein each of the plurality of second conductive lines is connected in common to a corresponding vertical group of the plurality of memory cells, the corresponding vertical group including at least two memory cells being spaced apart from each other in the third direction, and wherein each of the at least two memory cells of the corresponding vertical group is connected to a corresponding one of the plurality of first conductive lines, in combinations with the other structures as cited in the independent claim 26.
        Claims 27-29 are directly or indirectly depend on the independent claim 26.

   None of the prior art teaches a variable resistance memory device, comprising a 
plurality of memory cells and a plurality of vertical dielectric patterns alternately arranged in the first direction on a lateral surface of the first conductive line, each of the plurality of memory cells including a variable resistance element and a select element that are horizontally arranged in a second direction that is parallel to the top surface of
the substrate and intersects the first direction; and wherein each of the plurality of vertical dielectric patterns extends in the second direction and is disposed between two adjacent second conductive lines of the plurality of second conductive lines, in combinations with the other structures as cited in the independent claim 30.
        Claims 31-32 are directly depend on the independent claim 30.
                                                         Cited Prior Arts
9.  The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. INUZUKA et al. (U.S. Publication No. 2019/0088316 A1), IWAMOTO (U.S. Publication No. 2018/0233664 A1). PARK et al. (U.S. Publication No. 2017/0271580 A1), KO (U.S. Publication No. 2019/0131348A1) and SUGURO (U.S. Publication No. 2014/0284540 A1).
                                                              Conclusion
10.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUC T DANG/Primary Examiner, Art Unit 2892